Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 30, 31, 36, 38, 39 and 41 are objected to because of the following informalities:  claims 30 and 41 recites “compromising” instead of “comprising”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30, 31, 36, 38, 39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110123794 A1 to Hiller et al. (“Hiller”).
Hiller discloses:
Regarding claim 30: at least one print-head (e.g., print heads 50, 110) configured to use at least one pre-formed shape, wherein each print-head has multiple placement holes (e.g., holes seen in Fig. 6a-6d) to place pre-formed shapes (e.g., Fig. 4 and 6a-6d and para 45 and 49); 
Regarding claim 31:
a. Pre-formed shapes comprise pre-formed rods, pre-formed boards, and pre- formed arcs (e.g., Fig. 6a-6d and para 49); and 
b. Pre-formed shapes comprise of at least one material that is plastic, polymer, a material capable of being sintered, a material clad with at least one low temperature melting material, comprising of thermoplastic, solder or copper (e.g., polyvinyl acetate as disclosed in para 50);
Regarding claim 36: wherein a print-head (e.g., print heads 50, 110) with a replaceable portion (e.g., any portion of print heads 50, 110 is replaceable) will have its placement holes (e.g., holes seen in Fig. 6a-6d) in the replaceable portion (e.g., Fig. 4 and 6a-6d and para 45 and 49);
Regarding claim 38: each print-head that comprises of only a fixed portion (e.g., any portion can be a fixed portion) further comprises of: multiple placement holes (e.g., holes seen in Fig. 6a-6d) to place various pre-formed shapes (e.g., Fig. 6a-6d and para 49); 
Regarding claim 39: one print-head (e.g., print heads 50, 110) prints within an area contained by one side of a line, and the printing of all other areas is done by other print-heads (e.g., Fig. 6a-6d and para 49); and
Regarding claim 41: at least one print-head (e.g., print heads 50, 110) configured to use at least one pre-formed shape, wherein each print-head has multiple holes (e.g., holes seen in Fig. 6a-6d) to place pre-formed shapes (e.g., Fig. 4 and 6a-6d and para 45 and 49); wherein further 

b. pre-formed shapes comprise of at least one material that is plastic, polymer, a material capable of being sintered, a material clad with at least one low temperature melting material, comprising of thermoplastic, solder or copper (e.g., polyvinyl acetate as disclosed in para 50); and 
d. one print-head prints within an area contained by one side of a line, and the printing of all other areas is done by other print-heads (e.g., Fig. 6a-6d and para 49).
To the extent that it may be argued that the Fig. 4 embodiment of Hiller does not disclose all of the claimed subject matter, such as the print-head having multiple placement holes, it would have been obvious to one of ordinary skill in the art to modify the Fig. 4 embodiment by the Fig. 6 embodiment in order to accommodate multiple voxels or spheres.
Response to Amendment
The amendment of 04/04/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 04/04/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the prior notice of non-compliant amendments and state that the revised claim amendment is now compliant.  While the 04/04/2021 claims still do not comply with MPEP 714, they are examined above in order to advance prosecution.  The remarks next state the revised claims have been filed as Exhibit A of Annex 1 as the revised set of claims and then request that the claims be granted in this application.  However, the claims, which are actually as Annex 1 and Exhibit 1, are presently rejected as set forth and explained above.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        May 5, 2021